06-1128-ag
Li v. Holder
                                                                                    BIA
                                                                            A076 505 678
                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY ORDERS
FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE
32.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER PAPER IN WHICH
A LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT
LEAST ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE
NOTATION: “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT
SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY
NOT REPRESENTED BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC
DATABASE WHICH IS PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE
AVAILABLE AT HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE
AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO
THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 18th day of November, two thousand nine.

PRESENT:
         DENNIS JACOBS,
               Chief Judge,
         JON O. NEWMAN,
         PIERRE N. LEVAL,
               Circuit Judges.
__________________________________

ZU MAN LI,
         Petitioner,

                 v.                                                    06-1128-ag
                                                                              NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL, *
         Respondent.
__________________________________

FOR PETITIONER:                  Michael Brown, New York, New York.

      *
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
Eric H. Holder, Jr., is automatically substituted for former Attorney General
Alberto R. Gonzales as respondent in this case.

0 9 1 4 0 9 -2
FOR RESPONDENT:        Erik   C.  Peterson,    United States
                       Attorney;   Richard    D.   Humphrey,
                       Assistant  United   States  Attorney,
                       Western   District    of   Wisconsin,
                       Madison, Wisconsin.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Petitioner Zu Man Li, a native and citizen of the
People’s Republic of China, seeks review of a February 27,
2006 order of the BIA denying his motion to reopen. In re Zu
Man Li, No. A076 505 678 (B.I.A. Feb. 27, 2006). We assume
the parties’ familiarity with the underlying facts and
procedural history in this case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517 (2d
Cir. 2006).    When the BIA considers relevant evidence of
country conditions in evaluating a motion to reopen, we review
the BIA’s factual findings under the substantial evidence
standard. See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d
Cir. 2008).

     The BIA did not err in denying Li’s untimely and number-
barred motion to reopen. See 8 U.S.C. § 1229a(c)(7)(C); see
also 8 C.F.R. § 1003.2(c)(2).     Indeed, we have previously
reviewed the BIA’s consideration of evidence similar to that
which Li submitted and have found no error in its conclusion
that such evidence is insufficient to establish either
material changed country conditions excusing the applicable
time and numerical limitations or a reasonable possibility of
persecution. See Jian Hui Shao, 546 F.3d at 169-72 (noting
that “[w]e do not ourselves attempt to resolve conflicts in
record evidence, a task largely within the discretion of the
agency”); see also Wei Guang Wang v. BIA, 437 F.3d 270, 275
(2d Cir. 2006) (noting that while the BIA must consider
evidence such as “the oft-cited Aird affidavit, which [it] is
asked to consider time and again[,] . . . it may do so in
summary fashion without a reviewing court presuming that it
has abused its discretion”).


0 9 1 4 0 9 -2               -2-
     Additionally, contrary to Li’s argument, he is not
eligible to file a successive asylum application based on his
changed personal circumstances. See Yuen Jin v. Mukasey, 538
F.3d 143, 156, 158-59 (2d Cir. 2008).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of removal
that the Court previously granted in this petition is VACATED,
and any pending motion for a stay of removal in this petition
is DISMISSED as moot. Any pending request for oral argument in
this petition is DENIED in accordance with Federal Rule of
Appellate Procedure 34(a)(2), and Second Circuit Local Rule
34(b).


                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk

                            By:___________________________




0 9 1 4 0 9 -2               -3-